10
il
12
13
14
15
16
17
18
19
20
2)
22
23
24
25

Case 2:17-cv-00827-JLR-MAT Document 212 Filed 09/10/19 Page 1 of5

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

TOP NOTCH SOLUTIONS, INC. and NO. 2:17-CV-00827-JLR-MAT
ROBERT RASHIDI,
STIPULATED MOTION AND
Plaintiffs, [PROPOSED] ORDER FOR
DISMISSAL WITH PREJUDICE OF
VS. PLAINTIFFS’ CLAIMS AGAINST
DEFENDANT CROUSE AND
CROUSE AND ASSOCIATES ASSOCIATES INSURANCE
INSURANCE BROKERS, INC. et al., BROKERS, INC. AND OF CROUSE’S
COUNTERCLAIM AGAINST
Defendants. PLAINTIFFS

Clerk’s Action Required

Note on Motion Calendar:
September 10, 2019

 

 

 

L STIPULATED MOTION
Plaintiffs Top Notch Solutions, Inc., and Robert Rashidi (collectively, “Plaintiffs”), and

Defendant Crouse and Associates Insurance Brokers, Inc. (“Defendant”) hereby stipulate to the
dismissal with prejudice without fees or costs to either party of any and all claims that were
brought or could have been brought by Plaintiffs against Crouse. The Parties further stipulate to
the dismissal with prejudice without fees or costs of Crouse’s counterclaim against Plaintiffs.
The claims alleged between Plaintiffs and Crouse have been fully settled by the Parties outside

of court, and Crouse may be dismissed from this litigation with prejudice.

Belts .
STIPULATED MOTION AND [PROPOSED] ORDER FOR Patterson
DISMISSAL WITH PREJUDICE OF PLAINTIFFS’ CLAIMS Mines
AGAINST DEFENDANT CROUSE AND ASSOCIATES 1 One Convention Place
INSURANCE BROKERS, INC. AND OF CROUSE’S 7a Sulie 1400
COUNTERCLAIM AGAINST PLAINTICES - NO, 2:17-CV- 701 Pike Street
00827-JLR-MAT Seatile, Washington 98101-3927

(204) 292-9988
1452848 docx/091019 1649/0425-1758

 

 
Case 2:17-cv-00827-JLR-MAT Document 212 Filed 09/10/19 Page 2of5

The Parties further request that the caption be amended to remove Crouse as a named
defendant.

The claims against Defendants McGriff, Seibels & Williams, Inc., and the Law Offices of
Pucin & Friedland, P.C., remain asserted and active against those Defendants. This Stipulated

Dismissal is limited to Crouse only and does not waive or dismiss any claims against the other

 

eo aN

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

defendants remaining in this litigation.

RESPECTFULLY SUBMITTED this 10” day of September, 2019.

BRUCKER LAW OFFICE PLLC

By /sJan Brucker

Jan E, Brucker, WSBA #12160

1833 N. 105" Street., Ste. 101

Seattle, WA 98133

Tel.: (206) 522-7427

E-mail: jan@bruckerlawoffice.com

Attorney for Plaintiffs/Counterclaim Defendants

By /s/ Martin Sjolie

Martin Sjolie, WSBA #20711
1833 N. 105th St, Suite 101
Seattle, WA 98133

Tel.: (206) 841-1373 -
Email: sjoliclaw@gmail.com

Attormey for Plaintiffs/Counterclaim Defendants
BETTS, PATTERSON & MINES, P.S.

By 4/8, Karen Bamberger

By /s/ Natasha A, Khachatourians
S. Karen Bamberger, WSBA #18478
Natasha A, Khachatourians, WSBA #42685

Betts, Patterson & Mines P.S.

One Convention Place, Suite 1400

701 Pike Street

Seattle, WA 98101-3927

Tel: (206) 292-9988

Fax: (206) 343-7053

E mail: kbamberger@bpmiaw.com

STIPULATED MOTION AND [PROPOSED] ORDER FOR

DISMISSAL WITH PREJUDICE OF PLAINTIFFS’ CLAIMS

AGAINST DEFENDANT CROUSE AND ASSOCIATES 3
INSURANCE BROKERS, INC, AND OF CROUSE’S Tae
COUNTERCLAIM AGAINST PLAINTIFFS - NO, 2:17-CV-
00827-JLR-MAT :

1452848. docx/O91019 1649/0425-1758

Belts
Patterson

Mines

One Convenilon Place

Suite 1400

701 Pike Street

Seatie, Washington 98101-3927
(206) 292-9988

 

 
Bw

“OD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:17-cv-00827-JLR-MAT Document 212 Filed 09/10/19 Page 3 of 5

E-mail: nkhachatourians@bpmlaw.com
Attorneys for Defendant/Counterclaim-
Plaintiff Crouse and Associates Insurance Brokers, Inc.

Il. PROPRGSED ORDER

This matter having come on for hearing upon Plaintiffs Top Notch Solutions, Inc., and
Robert Rashidi (collectively, “Plaintiffs”), and Defendant Crouse and Associates Insurance
Brokers, Inc. (‘Crouse”)}’s, Stipulated Motion for Dismissal with Prejudice, and this Court being
fully advised of the same, it is hereby ORDERED that all claims that were brought or could have
been brought by Plaintiffs against Crouse are dismissed with prejudice and without fees or costs
to either party.

IT IS FURTHER ORDERED that Crouse’s counterclaim against Plaintiffs is hereby
dismissed with prejudice and without fees or costs to either party.

As all claims between the Parties are resolved, and no other claims remain, Crouse is
hereby dismissed from this litigation with prejudice, The Clerk is directed to amend the Case

Caption and remove Crouse as a defendant,
Ma

 

IT IS SO ORDERED on this 1 dayof _Cagt. 2019,
N TX / Ny os \
Hon. James|L. Robart
Betts
STIPULATED MOTION AND [PROPOSED ORDER FOR Patterson
DISMISSAL WITH PREJUDICE OF PLAINTIFFS’ CLAIMS Mines
AGAINST DEFENDANT CROUSE AND ASSOCIATRS 3. One Convention Place
INSURANCE BROKERS, INC, AND OF CROUSE’S sulle 1400
COUNTERCLAIM AGAINST PLAINTIFES - NO. 2:17-CV- 301 Pike Street

00827-JLR-MAT Secitile, Washington 98101-3927
. (204) 292-9986 ,
1452848 doox/091019 1649/0425-1758

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:17-cv-00827-JLR-MAT Document 212 Filed 09/10/19 Page 4of5

CERTIFICATE OF SERVICE
I, Cynthia Daniel, hereby certify that on September 10, 2019, I electronically filed the

following:.

° Stipulated Motion for Dismissal with Prejudice; and

. Certificate of Service,

with the Court using the CM/ECF system which will send notification of such filing to the

following:

Counsel for Plaintiff Habib Robert Rashidi
Jan E. Brucker

Martin Sjolie

Brucker Law Office PLLC

801 2nd Ave Ste 800

Seattle, WA 98104-1573

Counsel for Co-Defendant Law Offices of Pucin & Friedland PC
Michael O'Meara

O'Meara Law Office, PS

1602 Virginia Ave

Everett, WA 98201-1704

Counsel for Defendant McGriff, Seibels & Williams, Ine.
John R. Neeleman

Kilpatrick Townsend & Siockton LLP

1420 Sth Ave Ste 3700

Seattle, WA 98101-4089

Counsel for Defendant McGriff Seibels & Williams, Inc. (Pre Hac Vice)
John Jett

Stephanie Bedard

Kilpatrick Townsend & Stockton LLP

1100 Peachtree St NE Ste 2800

Atlanta, GA 30309-4528

Betts
STIPULATED MOTION AND [PROPOSED] ORDER FOR ~ Patterson
DISMISSAL WITH PREJUDICE OF PLAINTIFFS’ CLAIMS Mines
AGAINST DEFENDANT CROUSE AND ASSOCIATES 4. One Convention Place
INSURANCE BROKERS, INC, AND OF CROUSE’S sulte 1400
COUNTERCLAIM AGAINST PLAINTIFES - NO, 2:17-C¥- 701 Pike Street
00827-JLR-MAT Seatile, Washington 98101-3927

: (208) 292-9988
1452848. docx/0910 19 1649/0425-1758

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

Case 2:17-cv-00827-JLR-MAT Document 212 Filed 09/10/19 Page 5 of5

DATED this 10" day of September 2019.

BETTS, PATTERSON & MINES P.S.

By _s/Cynthia Daniel

Cynthia Daniel
Betis
STIPULATED MOTION AND [PROPOSED] ORDER FOR Patterson
DISMISSAL WITH PREJUDICE OF PLAINTIFFS’ CLAIMS Mines
AGAINST DEFENDANT CROUSE AND ASSOCIATES 5. One Convention Place
INSURANCE BROKERS, INC, AND OF CROUSE’S Suite L400

COUNTERCLAIM AGAINST PLAINTIFFS - NO, 2:17-C¥-
00827-JLR-MAT

1452848.docx/091019 1649/0425-1758

701 Pike Street
Seattle, Washington 98101-3927
(206) 292-9988

 

 
